internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case-mis no chief exam division -------------------------- tam-104196-04 cc fip b01 taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend ------------------------------------------------------------- --------------------------------------------------------------- ----------------- ------------------------ ------------------------- ---------------- ---------------------------------------------- ------------------ mortgage company escrow company holding_company bank mortgage services company date year dollar_figurex ------------------------------------ ---------------------------------- ---------------------------------- ----------------------------- ------------------------------------------------- -------------------- ---------------------------------------------- -------------------- -------------------- tam-104196-04 dollar_figurey dollar_figurez issue others may the bank include the mortgages in its loans outstanding for purposes of determining the balance of its reserve for bad_debts under sec_585 of the internal_revenue_code if a bank holds rights to service mortgage loans mortgages that are owned by ------------------ conclusion a bank that holds rights to service mortgages owned by others may not include the mortgages in its loans outstanding for purposes of determining the balance of its bad_debt_reserve under sec_585 facts on date mortgage company reorganized its business into five affiliated before date mortgage company originated warehoused sold and serviced residential and non-residential mortgages when mortgage company sold mortgages it retained the rights to service those mortgages mortgage company also purchased mortgage servicing rights mortgage company’s wholly-owned subsidiary escrow company provided loan closing and escrow services to mortgage company and other lenders corporations including a newly formed holding_company holding_company a newly chartered state savings bank bank and another newly formed corporation mortgage services company the stated purpose of the reorganization was to provide an additional stable source of funding to generate growth in the mortgage lending business after the reorganization holding_company was the parent of the affiliated_group and had two direct wholly-owned subsidiaries - bank and mortgage services company mortgage company the former parent of the group and escrow company were wholly-owned subsidiaries of bank after the reorganization expected to provide funds for residential mortgage lending mortgage services company was expected to conduct the non-residential mortgage business previously conducted by mortgage company mortgage company was expected to originate residential mortgages for bank and escrow company was expected to provide loan closing and escrow services the plan provided that in the reorganization all of mortgage company’s rights to service residential mortgages securitized by the federal_national_mortgage_association fannie_mae would be transferred to bank the plan also provided that all of mortgage company’s rights to service residential mortgages securitized by entities other than fannie_mae and all of mortgage company’s according to the reorganization plan and agreement the plan bank was in the consolidated report of condition ffiec schedules rc and rc-l bank which is a bank as defined in sec_581 sells residential mortgages retaining tam-104196-04 non-residential lending assets including its rights to service non-residential loans would be transferred to mortgage services company in the reorganization the rights to service those mortgages bank also will purchase mortgage servicing rights at the end of the affiliated group’s first taxable_year ending after the reorganization year the fannie_mae mortgage servicing rights transferred to bank in the reorganization comprised the bulk of bank’s mortgage servicing rights bank claims that it also held smaller amounts of rights to service residential mortgages securitized by others the mortgage servicing rights held by bank were rights to receive reasonable_compensation for servicing the mortgages that bank filed with its federal regulators for the close of year the mortgages serviced under bank’s mortgage servicing rights were not included in bank’s assets and were treated as having been sold without_recourse likewise the mortgages serviced under bank’s mortgage servicing rights were not included in bank’s assets on its year-end balance_sheet for year for financial_accounting book purposes bank had no tax basis in those mortgages subsidiaries for year according to this return as of the end of year the affiliated_group had total assets of dollar_figurex including mortgages and real_estate loans of dollar_figurey and intangible assets such as mortgage servicing rights of dollar_figurez the return claimed a deduction under sec_585 for an addition to a reserve for bad_debts bank was eligible to maintain a bad_debt_reserve under sec_585 because it was a bank as defined in sec_581 and the average adjusted bases of the affiliated group’s total assets did not exceed the dollar_figure million asset limit of sec_585 for maintaining a sec_585 reserve all of the other members of the group were eligible to account for their bad_debts under the specific_charge-off_method of sec_166 but not the reserve_method of sec_585 statement attached to the return for year computed bank’s bad_debt_reserve by including in bank’s outstanding loans all of the mortgages serviced under mortgage servicing rights held by any member of the affiliated_group ie mortgages owned by investors outside the affiliated_group and serviced by members of the group bank later agreed to exclude from its outstanding loans the mortgages serviced under rights held by other members of the group bank contends however that it is permitted to include in its outstanding loans the mortgages serviced under the mortgage servicing rights that it held the sold mortgages the total outstanding principal balance of the sold mortgages far exceeded that of all of the mortgages and real_estate loans held by the affiliated_group far exceeded the amount of the group’s total assets and far exceeded the dollar_figure million asset limit for maintaining a sec_585 reserve for purposes of determining the amount of bank’s deduction under sec_585 a holding_company filed a consolidated federal_income_tax return with its four tam-104196-04 because bank was a new bank the rules of sec_1_585-2 of the income_tax regulations relating to new financial institutions applied for purposes of determining the balance of bank’s bad_debt_reserve and because bank’s predecessor mortgage company was not a sec_581 bank sec_1_585-2 allowed bank’s bad_debt_reserve balance to be determined by multiplying the amount of bank’s outstanding loans at the close of the taxable_year by a bad_debt experience ratio based largely on the experience of a comparable bank as defined in sec_1_585-2 as a result although bank did not charge off any bad_debts in year and mortgage company had previously charged off only relatively small amounts of bad_debts the inclusion of the sold mortgages in bank’s outstanding loans resulted in a claimed sec_585 deduction that produced a large net_operating_loss on the consolidated_return which the group carried back and carried forward when a mortgage_lender sells mortgages to a guarantor agency such as fannie_mae for securitization the mortgage_lender receives cash for the mortgages on the sale and generally retains rights to service them the guarantor agency securitizes the mortgages and generally sells the resulting mortgage-backed_securities to investors the mortgage-backed_securities may be mortgage pass-through securities or interests in real_estate mortgage investment conduits remics the investors that purchase the mortgage-backed_securities the security holders generally are entitled to receive and retain the principal and most of the interest on the underlying mortgages the guarantor agency guarantees the timely payment of mortgage principal and mortgage interest to the security holders and is entitled to receive a guarantee fee from interest collected on the mortgages for fannie_mae typically an annual fee of up to basis points or dollar_figure percent of the outstanding principal balance of the mortgages the mortgage seller servicer is responsible for servicing the mortgages in accordance with the rules of the guarantor agency and is entitled to receive a servicing fee from interest collected on the mortgages typically an annual fee of about basis points for mortgages securitized by fannie_mae selling guide and the fannie_mae servicing guide fannie_mae enters into a mortgage selling and servicing contract with each mortgage seller servicer that incorporates by reference the terms of these guides according to the fannie_mae selling and servicing guides every mortgage sale transaction under the guides is expressly intended to be the lender’s sale of the mortgages and not the lender’s pledge to secure a debt section dollar_figure of part i of the guides states the lender and fannie_mae intend for the conveyance of all mortgages and participation interests to be a true absolute and unconditional sale insurance at the borrower’s expense for each mortgage that has a loan-to-value ratio greater than percent ie a mortgage on property in which the borrower has equity of less than percent unless the mortgage is insured by the federal housing administration fha or guaranteed by the veterans administration va private fannie mae’s rules for these transactions are contained in the fannie_mae fannie_mae requires a mortgage seller servicer to obtain private mortgage when a mortgage_lender sells mortgages to fannie_mae the lender must make tam-104196-04 mortgage_insurance fha insurance and va guaranty provide protection against loss from mortgagor default various warranties and representations regarding the nature and quality of the mortgages sold and their conformance to fannie mae’s requirements fannie_mae considers a transferee servicer such as bank to have made the same selling warranties that the mortgage seller made for example a seller servicer must warrant that the mortgages are not in default at the time of sale but does not warrant that they will not go into default in the future if fannie_mae finds at any time during the life of a mortgage that a warranty has been breached fannie_mae may require the servicer to repurchase the defective mortgage or substitute another mortgage in its place if a servicer incurs a loss with respect to a mortgage that it reacquired due to the breach of a selling warranty the servicer generally looks to the mortgage insurer for reimbursement however private mortgage insurers the fha and the va also require a mortgage seller servicer to make certain warranties that according to bank can give the insurer a defense if it chooses to assert that bank’s underwriting process was flawed of course if a servicer such as bank reacquires a mortgage and continues to own it at the close of a taxable_year the mortgage is included in the servicer’s outstanding loans for that year for purposes of sec_585 in some cases fannie_mae requires a mortgage servicer to advance its own funds to cover principal and interest payments due for a delinquent mortgage delinquency advances the servicer is entitled to reimburse itself for these advances from subsequent collections from the borrower and the servicer retains fees imposed on borrowers for late payment in the event of foreclosure on a delinquent mortgage the guarantor agency or the mortgage insurer generally can be expected to reimburse the servicer for its delinquency advances if there has been no breach of warranty fannie_mae also requires a mortgage servicer to advance out of pocket costs incurred in performing its servicing obligations - such as those related to the foreclosure process the servicer generally looks to the guarantor agency or the mortgage insurer for reimbursement of these types of advances if there has been no breach of warranty according to bank mortgages guaranteed by the va can take a slightly different path because it is possible for the va to pay a specified amount on a defaulted va loan and completely terminate its financial responsibilities by so doing in short bank and the other members of its affiliated_group have relied heavily on governmental agencies and private mortgage insurers to manage the group’s default and underwriting risks nevertheless members of the affiliated_group claim to have experienced losses with respect to mortgages they have serviced tam-104196-04 law and analysis sec_585 provides that a bank as defined in sec_581 other than a large sec_585 provides that the secretary shall define the term_loan and bank as defined in sec_585 shall be allowed a deduction for a reasonable addition to a reserve for bad_debts sec_585 provides that a bank’s reasonable addition to its reserve for bad_debts shall not exceed the addition to the reserve for losses on loans determined under the experience_method as provided in sec_585 sec_585 provides in relevant part that the amount determined for a taxable_year shall be the amount necessary to increase the balance of the reserve for losses on loans at the close of the taxable_year to the amount that bears the same ratio to loans outstanding at the close of the taxable_year as i the total bad_debts sustained during the taxable_year and the five preceding_taxable_years adjusted for recoveries of bad_debts during such period bears to ii the sum of the loans outstanding at the close of such six taxable years prescribe such regulations as may be necessary to carry out the purposes of this section sec_1_585-2 provides that the term_loan for purposes of sec_585 means debt as the term debt is used in sec_166 and the regulations thereunder sec_1_166-1 provides that a deduction is allowed for bad_debts owed to the taxpayer sec_1_166-1 defines a bona_fide debt as a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_585-2 provides that the term_loan includes a loan participation to the extent that the taxpayer bears a risk of loss instrument for federal_income_tax purposes therefore a regular_interest in a remic is a loan within the meaning of sec_1_585-2 pass-through securities revrul_84_10 1984_1_cb_155 addresses the treatment of mortgage pass-through securities created by fannie_mae and sold to investors the revenue_ruling concludes that the securities represent ownership interests in the underlying mortgages the revenue_ruling also holds that the securities represent loans secured_by an interest_in_real_property under sec_7701 and qualifying real_property loans under sec_593 relating to the reserve_method of sec_593 now repealed see also revrul_77_349 1977_2_cb_20 revrul_71_399 1971_2_cb_433 revrul_70_545 1970_2_cb_7 and revrul_70_544 1970_2_cb_6 more recently revrul_91_46 1991_2_cb_358 confirmed that rights to receive reasonable_compensation for servicing mortgages do not give a mortgage seller servicer an ownership_interest in the mortgages conclude that the holder of mortgage-backed_securities guaranteed by an agency such in ltr date the service relied on these authorities to a series of revenue rulings has considered the tax treatment of mortgage pursuant to sec_860b a regular_interest in a remic is treated as a debt in the present case bank does not hold the mortgage-backed_securities related tam-104196-04 as fannie_mae should include the securities in its outstanding loans for purposes of sec_585 some of the mortgage-backed_securities in ltr were interests in remics and some were mortgage pass-through securities to the sold mortgages bank has no ownership_interest or tax basis in those mortgage-backed_securities or in the sold mortgages themselves bank has no right to receive principal on the sold mortgages the mortgagors owe no debt to bank bank did not treat the sold mortgages as its own assets for federal regulatory purposes or financial_accounting purposes rather bank treated the mortgages as having been sold without_recourse in contrast to the security holders bank holds mortgage servicing rights that are rights to receive reasonable_compensation for servicing the sold mortgages bank or a predecessor sold those mortgages to fannie_mae or another guarantor agency receiving cash for the mortgages on the sale the guarantor agency then securitized the mortgages and sold the mortgage-backed_securities to investors the investors that purchased the securities have the right to receive and retain the principal and most of the interest on the sold mortgages although a guarantor agency guarantees the timely payment of mortgage principal and interest the security holders bear the prepayment risk associated with the mortgages that is the security holders bear the risk that mortgagors will prepay their mortgages earlier than expected thereby shortening the duration of the security holders’ interest payments manage the default and underwriting risks associated with its mortgage servicing rights nevertheless bank claims that its contractual servicing obligations expose it to a risk of loss with respect to the sold mortgages for this reason bank contends that the mortgages should be counted as its outstanding loans rather than as those of the security holders bank relies on sec_1_585-2 which provides that the term_loan includes a loan participation to the extent that the taxpayer bears a risk of loss in particular bank relies on comments on this provision that are contained in ltr date the holder of mortgage-backed_securities guaranteed by an agency such as fannie_mae should include the securities in its outstanding loans for purposes of sec_585 comments in ltr should not be construed as contradicting that conclusion in the present case sec_1_585-2 does not allow bank to treat the sold mortgages as its own loans because bank does not have a loan participation in those mortgages bank or its predecessor sold the mortgages and they are now owned by others any exposure that bank may have to a risk of loss with respect to its mortgage servicing rights does not give bank a participating interest in the mortgages serviced bank generally must reacquire a mortgage only if it or its predecessor breached a selling warranty on the mortgage and even then bank generally looks to the mortgage bank relies heavily on governmental agencies and private mortgage insurers to like ltr mentioned above however ltr concludes that tam-104196-04 insurer for reimbursement of any loss in the event of foreclosure on a delinquent mortgage where there has been no breach of warranty bank generally looks to the guarantor agency or the mortgage insurer for reimbursement of bank’s delinquency advances and foreclosure costs if bank reacquires a mortgage and continues to own it at the close of a taxable_year bank may include that mortgage in its outstanding loans for that year however bank may not include in its outstanding loans any mortgages that it services but does not own in sum for the reasons outlined above bank may not include the sold mortgages in its outstanding loans for purposes of determining the balance of its bad_debt_reserve under sec_585 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
